 


109 HR 3625 IH: Bartlett Montgomery GI Bill Act
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3625 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. Bartlett of Maryland (for himself and Mr. Ross) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide that members of the Armed Forces and Selected Reserve may transfer certain educational assistance benefits to dependents, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Bartlett Montgomery GI Bill Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Active Duty program 
Sec. 101. Transfer of entitlement to basic educational assistance under the Montgomery GI Bill 
Sec. 102. Application of annual adjustment to rates of educational assistance based on average costs of higher learning 
Sec. 103. Additional opportunity for certain VEAP participants to enroll in basic educational assistance under Montgomery GI Bill 
Sec. 104. Reimbursement of reductions of basic pay 
Title II—Selected Reserve 
Sec. 201. Transfer of entitlement to educational assistance under the Reserve Montgomery GI Bill 
Sec. 202. Credit for cumulative active duty service in the Selected Reserve 
Sec. 203. Increase in rates of educational assistance under the Reserve Montgomery GI Bill 
Title III—Survivors' and dependents' educational assistance 
Sec. 301. Application of annual adjustment to rates of educational assistance based on average costs of higher learning   
IActive Duty program 
101.Transfer of entitlement to basic educational assistance under the Montgomery GI Bill 
(a)All-volunteer force educational assistance program 
(1)Section 3020 of title 38, United States Code, is amended to read as follows: 
 
3020.Transfer of entitlement to basic Educational assistance 
(a)Election to transfer entitlement 
(1)An individual described in subsection (b) who is entitled to basic educational assistance under this subchapter may elect to transfer to one or more of the dependents specified in subsection (c) a portion of such individual’s entitlement to such assistance. 
(2)An individual transferring entitlement under this section shall submit written notice to the Secretary concerned not later than the expiration date of the period described in section 3031 of this title that is applicable to such individual. 
(b)Eligible individualsAn individual referred to in subsection (a) is any member of the Armed Forces who, at the time of the approval by the Secretary concerned of the member's request to transfer entitlement to basic educational assistance under this section— 
(1)has completed six years of service in the Armed Forces; and 
(2)enters into an agreement to serve at least four more years as a member of the Armed Forces.  
(c)Eligible dependentsAn individual may transfer entitlement under this section as follows: 
(1)To the individual’s spouse. 
(2)To one or more of the individual’s children. 
(3)To a combination of the individuals referred to in paragraphs (1) and (2). 
(d)Designation of transfereeAn individual transferring entitlement under this section shall— 
(1)designate the dependent or dependents to whom such entitlement is being transferred; 
(2)designate the number of months of such entitlement to be transferred to each such dependent; and 
(3)specify the period for which the transfer shall be effective for each such dependent. 
(e)Revocation and modificationAn individual transferring entitlement under this section may modify or revoke at any time the transfer of any unused portion of the entitlement so transferred. The modification or revocation of the transfer of entitlement under this subsection shall be made by the submittal of written notice of the action to both the Secretary concerned and the Secretary of Veterans Affairs. 
(f)Commencement of useIf the dependent to whom entitlement is transferred under this section is a child, the use of the transferred entitlement may not commence until the child— 
(1)completes the requirements of a secondary school diploma (or equivalency certificate); or 
(2)attains 18 years of age. 
(g)Time limitation for use of eligibility and entitlementNotwithstanding section 3031 of this title, and subject to subsection (d)(3), a dependent to whom entitlement is transferred under this section may use such entitlement not later than the expiration date of a 15-year period beginning on the commencement date of the period described in section 3031 of this title that is applicable to the individual who transferred such entitlement to the dependent. 
(h)Additional administrative matters 
(1)The use of any entitlement transferred under this section shall be charged against the entitlement of the individual making the transfer at the rate of one month for each month of transferred entitlement that is used. 
(2)Except as provided under paragraphs (2) and (3) of subsection (d) and subsection (g), and subject to paragraph (5), a dependent to whom entitlement is transferred under this section is entitled to basic educational assistance under this subchapter in the same manner as the individual from whom entitlement was transferred. 
(3)
(A)Subject to subparagraph (B), the monthly rate of educational assistance payable to a dependent to whom entitlement is transferred under this section shall be the monthly amount payable under sections 3015 and 3022 of this title to the individual making the transfer. 
(B)The monthly rate of assistance payable to a dependent under subparagraph (A) shall be subject to the provisions of section 3032 of this title, except that the provisions of subsection (a)(1) of that section shall not apply even if the individual making the transfer to the dependent under this section is on active duty during all or any part of enrollment period of the dependent in which such entitlement is used. 
(4)The death of an individual transferring entitlement under this section shall not affect the use of the transferred entitlement by the dependent to whom entitlement is transferred. 
(5)Notwithstanding subsection (g) and section 3031 of this title, a child to whom entitlement is transferred under this section may not use any entitlement so transferred after attaining the age of 26 years. 
(6)Except as provided in subsection (f), the purposes for which a dependent to whom entitlement is transferred under this section may use such entitlement shall include the pursuit and completion of the requirements of a secondary school diploma (or equivalency certificate). 
(i)OverpaymentIn the event of an overpayment of basic educational assistance with respect to a dependent to whom entitlement is transferred under this section, the dependent and the individual making the transfer shall be jointly and severally liable to the United States for the amount of the overpayment for purposes of section 3685 of this title. 
(j)Authority for certain individuals who opted out of educational assistance to transfer entitlement 
(1)Subject to the succeeding provisions of this subsection, a specified individual may elect to transfer to one or more of the dependents specified in subsection (c) such individual’s entitlement to such assistance in the same manner, and under the same terms and conditions, that apply to an individual referred to in subsection (a). 
(2)In this subsection, the term specified individual means an individual— 
(A)who made an election under section 3011(c)(1) or 3012(d)(1) of this title, as the case may be; 
(B)who withdraws such election (in a form and manner determined by the Secretary concerned) not later than one year after the date of the enactment of the Bartlett Montgomery GI Bill Act; 
(C)whose conditional delimiting period (as described in paragraph (3)) has not expired; and 
(D)from whom the Secretary has reduced basic pay or collected payment as provided in paragraph (4). 
(3)The conditional delimiting period referred to in paragraph (2)(C) is the period described in section 3031 of this title that would have been applicable to such individual but for the election made by the individual under section 3011(c)(1) or 3012(d)(1) of this title, as the case may be. 
(4) 
(A)Subject to subparagraph (B), with respect to a specified individual who withdraws an election under paragraph (2)(B) to transfer entitlement to basic educational assistance under this subchapter, the basic pay of the specified individual shall be reduced (in a manner determined by the Secretary concerned) until the total amount by which such basic pay is reduced is $1,200. 
(B)To the extent that basic pay is not reduced under subparagraph (A) before the specified individual's discharge or release from active duty, at the election of the specified individual— 
(i)the Secretary concerned shall collect from the specified individual; or 
(ii)the Secretary concerned shall reduce the retired or retainer pay of the specified individual by,an amount equal to the difference between $1,200 and the total amount of reductions under subparagraph (A), which shall be paid into the Treasury of the United States as miscellaneous receipts. 
(5)A specified individual may only transfer, and may not use, entitlement under this chapter. 
(6)In carrying out this subsection— 
(A)the reference in subsection (a) to not later than the expiration date of the period described in section 3031 of this title is deemed to be a reference to during the one year period beginning on the date of the enactment of the Bartlett Montgomery GI Bill Act; and  
(B)the reference in subsection (f) to commencement date of the period described in section 3031 of tis title is deemed to be a reference to the commencement date of the conditional delimiting period under subsection (i)(3). 
(k)RegulationsThe Secretaries concerned shall prescribe regulations for purposes of this section. 
(l)Annual reportNot later than January 31 each year (beginning in 2007), the Secretary of Defense, in consultation with the other Secretaries concerned, shall submit to the Committees on Armed Services and the Committees on Veterans' Affairs of the Senate and House of Representatives a report on the number of individuals transferring entitlement to educational assistance under this section during the preceding fiscal year. 
(m)Secretary concerned definedNotwithstanding section 101(25), in this section the term Secretary concerned means— 
(1)the Secretary of the Army with respect to matters concerning the Army; 
(2)the Secretary of the Navy with respect to matters concerning the Navy or the Marine Corps; 
(3)the Secretary of the Air Force with respect to matters concerning the Air Force; and 
(4)the Secretary of Defense with respect to matters concerning the Coast Guard, or the Secretary of Homeland Security when it is not operating as a service in the Navy.. 
(2)The table of sections at the beginning of chapter 30 of such title is amended by striking the item relating to section 3020 and inserting the following: 
 
 
3020. Transfer of entitlement to basic educational assistance. 
(b)Conforming amendmentSubsection (a) of section 3031 is amended by inserting in section 3020 of this title and. 
102.Application of annual adjustment to rates of educational assistance based on average costs of higher learning 
(a)In generalSection 3015(h) of title 38, United States Code, is amended to read as follows:  
 
(h) 
(1)With respect to any fiscal year, the Secretary shall provide a percentage increase (rounded to the nearest dollar) in the rates payable under subsections (a)(1) and (b)(1) equal to the percentage (as determined by the Secretary) by which— 
(A)the average monthly costs of tuition and expenses for commuter students at public institutions of higher learning that award baccalaureate degrees for purposes of subsections (a)(1) and (b)(1) for the fiscal year involved, exceeds 
(B)such average monthly costs for the preceding fiscal year. 
(2)The Secretary shall make the determination under paragraph (1) after consultation with the Secretary of Education. 
(3)A determination made under paragraph (1) in a year shall take effect on October 1 of that year and apply with respect to basic educational assistance allowances payable under this section for the fiscal year beginning in that year. 
(4)Not later than September 30 each year, the Secretary shall publish in the Federal Register the average monthly costs of tuition and expenses as determined under paragraph (1) in that year.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to payments for months beginning after September 30, 2006. 
103.Additional opportunity for certain VEAP participants to enroll in basic educational assistance under Montgomery GI Bill 
(a)Additional one-year opportunity to enrollSubsection (e) of section 3018C of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(6)In addition to the one-year period applicable under paragraph (1), a qualified individual (described in paragraph (2)) may make an irrevocable election under this subsection during the one-year period beginning on the date of the enactment of this paragraph, except that in applying this subsection as modified by this paragraph, the reference in paragraph (2)(B) to April, 1, 2000, is deemed to be a reference to April, 1, 2005.. 
(b)Conforming amendmentsSubsection (e)(3) of such section is amended by striking under paragraph (1) both places it appears and inserting under this subsection. 
104.Reimbursement of reductions of basic pay 
(a)Reimbursement for extended active duty serviceSections 3011(b) and 3012(c) of title 38, United States Code, are each amended by adding at the end the following new paragraph: 
 
(4) 
(A)Subject to subparagraph (C), in the case of an individual who, after the date of completion of the continuous period of active duty service applicable to the individual under this section, continues to serve on active duty service, the Secretary shall pay to the individual $100 for each consecutive12-month period of active duty service served by the individual after such date. 
(B)In the case of an individual who was discharged or released from active duty for a condition described in section 3011(a)(1)(A)(i) of this title, the Secretary shall pay to such individual the aggregate amount of reductions in basic pay made under paragraph (1).  
(C)In no case may the amount of payments to an individual under subparagraph (A) exceed the amount of reductions made with respect to the individual under paragraph (1).. 
(b)Conforming amendmentParagraph (2) of section 3017(b) of such title is amended— 
(1)by striking and at the end of paragraph (1); 
(2)by striking the period at the end of paragraph (2) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(C)the amount of payments made to the individual under section 3011(b)(4) or 3012(c)(4) of this title (as the case may be)..  
(c)Effective dateThe amendments made by this section shall apply to periods of active duty served on or after the date of the enactment of this Act. 
IISelected Reserve 
201.Transfer of entitlement to educational assistance under the Reserve Montgomery GI Bill 
(a)Selected Reserve 
(1)Chapter 1606 of title 10, United States Code, is amended by adding at the end the following new section: 
 
16138Transfer of entitlement to educational assistance 
(a)In generalAn individual described in subsection (b) who is entitled to educational assistance under this chapter may elect to transfer to one or more of the dependents specified in subsection (c) a portion of such individual’s entitlement to such assistance. An individual transferring entitlement under this section shall submit written notice to the Secretary concerned not later than the expiration date of the period described in section 16133 of this title that is applicable to such individual. 
(b)Eligible individualsAn individual referred to in subsection (a) is any member of the Armed Forces who, at the time of the approval by the Secretary concerned of the member's request to transfer entitlement to basic educational assistance under this section— 
(1)has completed six years of service in the Selected Reserve; and 
(2)enters into an agreement to remain a member of the Selected Reserve for a period of not less than four years. 
(c)Eligible dependentsAn individual may transfer entitlement under this section as follows: 
(1)To the individual’s spouse. 
(2)To one or more of the individual’s children. 
(3)To a combination of the individuals referred to in paragraphs (1) and (2). 
(d)Designation of transfereeAn individual transferring entitlement under this section shall— 
(1)designate the dependent or dependents to whom such entitlement is being transferred; 
(2)designate the number of months of such entitlement to be transferred to each such dependent; and 
(3)specify the period for which the transfer shall be effective for each such dependent. 
(e)Revocation and modificationAn individual transferring entitlement under this section may modify or revoke at any time the transfer of any unused portion of the entitlement so transferred. The modification or revocation of the transfer of entitlement under this subsection shall be made by the submittal of written notice of the action to both the Secretary concerned and the Secretary of Veterans Affairs. 
(f)Commencement of useIf the dependent to whom entitlement is transferred under this section is a child, the use of the transferred entitlement may not commence until the child— 
(1)completes the requirements of a secondary school diploma (or equivalency certificate); or 
(2)attains 18 years of age. 
(g)Time limitation for use of eligibility and entitlementNotwithstanding section 16133 of this title, and subject to subsection (d)(3), a dependent to whom entitlement is transferred under this section may use such entitlement until the later of— 
(1)the expiration date of a 15-year period beginning on the commencement date of the period prescribed by section 16133(a)(1) that is applicable to the individual who transferred such entitlement to the dependent; or 
(2)the date that is 10 years after the date the individual who transferred such entitlement to the dependent is separated from the Selected Reserve,whichever occurs first. 
(h)Additional administrative matters 
(1)The use of any entitlement transferred under this section shall be charged against the entitlement of the individual making the transfer at the rate of one month for each month of transferred entitlement that is used. 
(2)Except as provided under paragraphs (2) and (3) of subsection (d) and subsection (g), and subject to paragraph (5), a dependent to whom entitlement is transferred under this section is entitled to educational assistance under this chapter in the same manner as the individual from whom entitlement was transferred. 
(3)The monthly rate of educational assistance payable to a dependent to whom entitlement is transferred under this section shall be the monthly amount payable under section 16131 of this title to the individual making the transfer. 
(4)The death of an individual transferring entitlement under this section shall not affect the use of the transferred entitlement by the dependent to whom entitlement is transferred. 
(5)Notwithstanding subsection (g) and section 16133 of this title, a child to whom entitlement is transferred under this section may not use any entitlement so transferred after attaining the age of 26 years. 
(6)Except as provided in subsection (f), the purposes for which a dependent to whom entitlement is transferred under this section may use such entitlement shall include the pursuit and completion of the requirements of a secondary school diploma (or equivalency certificate). 
(i)OverpaymentIn the event of an overpayment of basic educational assistance with respect to a dependent to whom entitlement is transferred under this section, the dependent and the individual making the transfer shall be jointly and severally liable to the United States for the amount of the overpayment for purposes of section 3685 of title 38. 
(j)RegulationsThe Secretaries concerned shall prescribe regulations for purposes of this section. 
(k)Secretary concerned definedNotwithstanding section 101(a)(9), in this section the term Secretary concerned means— 
(1)the Secretary of the Army with respect to matters concerning the Army; 
(2)the Secretary of the Navy with respect to matters concerning the Navy or the Marine Corps; 
(3)the Secretary of the Air Force with respect to matters concerning the Air Force; and 
(4)the Secretary of Defense with respect to matters concerning the Coast Guard, or the Secretary of Homeland Security when it is not operating as a service in the Navy.. 
(2)The table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
16138. Transfer of entitlement to educational assistance. 
(b)Conforming amendments 
(1)Section 16133(a) of such title is amended by inserting and section 16138 after subsection (b). 
(2)Section 16137 of such title is amended by inserting Each such report shall also include the number of members of the Selected Reserve of the Ready Reserve of each armed force transferring entitlement to educational assistance under section 16138. after those fiscal years.. 
202.Credit for cumulative active duty service in the Selected Reserve 
(a)EntitlementSection 3012(a)(1) of title 38, United States Code, is amended— 
(1)in subparagraph (B), by striking or at the end; 
(2)in subparagraph (C), by adding or at the end; and 
(3)by inserting after subparagraph (C) the following new subparagraph (D): 
 
(D)while in the Selected Reserve— 
(i)is first ordered to serve on active duty in the Armed Forces under section 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10, during the period beginning on September 11, 2001, and ending December 31, 2006; and 
(ii)serves on active duty in the Armed Forces for one or more periods (whether continuous or otherwise) aggregating not less than two years of service on active duty during a five period beginning on the date the individual is first ordered to serve on active duty during the period referred to in clause (i);. 
(b)Duration of assistanceSubsection (b) of section 3013 of such title is amended by striking is entitled to and all that follows and inserting the following: 
is entitled to— 
(1)one month of educational assistance benefits under this chapter— 
(A)in the case of an individual described in section 3012(a)(1)(A) of this title, for each month of continuous active duty served by such individual after June 30, 1985, as part of the obligated period of active duty on which such entitlement is based; 
(B)in the case of an individual described in section 3012(a)(1)(B) or section 3012(a)(1)(C) of this title, for each month of continuous active duty served by such individual after June 30, 1985;  
(C)in the case of an individual described in section 3012(a)(1)(D) of this title, for each month of active duty served by such individual after September 11, 2001, as part of the aggregate period of active duty on which such entitlement is based; and 
(2)one month of educational assistance benefits under this chapter for each four months served by such individual in the Selected Reserve after the applicable date specified in paragraph (1) (other than any month in which the individual served on active duty).. 
(c)Amount of assistanceSection 3015 of such title is amended by adding at the end the following new subsection: 
 
(i)In the case of an individual entitled to an educational assistance allowance under section 3012(a)(1)(D) of this title, the amount of the basic educational assistance allowance payable under this chapter is the amount determined under subsection (b).. 
(d)ContributionParagraph (1) of section 3012(c) of such title is amended by inserting or subsection (a)(1)(D) after subsection (a)(1)(A). 
(e)Election to opt outParagraph (1) of section 3012(d) of such title is amended— 
(1)by inserting (A) after (d)(1);  
(2)by designating the last sentence as subparagraph (C); 
(3)in subparagraph (C), as so designated, by striking such an election and inserting an election under this paragraph; and 
(4)by inserting before subparagraph (C), as so designated, the following new subparagraph (B): 
 
(B)An individual described in subsection (a)(1)(D) may make an election not to receive educational assistance under this chapter. Any such election shall be made at the time the individual completes the aggregate period of active duty service required under such subsection.. 
(f)Outreach 
(1)The Secretaries concerned shall take actions to inform members of the Selected Reserve who are or may become entitled to basic educational assistance benefits under chapter 30 of title 38, United States Code, as a result of section 3012(a)(1)(D) of such title (as amended by subsection (a) of this section) of the minimum service requirements for entitlement to such benefits under that chapter and of the scope and nature of such benefits. 
(2)In this subsection: 
(A)The term Secretary concerned has the meaning given such term in section 101(25) of title 38, United States Code. 
(B)The term Selected Reserve has the meaning given such term in section 3002(4) of title 38, United States Code. 
203.Increase in rates of educational assistance under the Reserve Montgomery GI Bill 
(a)In generalSection 16131(b) of title 10, United States Code, is amended to read as follows: 
 
(b)Except as provided in subsections (d) through (f), each educational assistance program established under subsection (a) shall provide for payment by the Secretary concerned, through the Secretary of Veterans Affairs, to each person entitled to educational assistance under this chapter who is pursuing a program of education of an educational assistance allowance at the following monthly rates: 
(1)For such a program of education pursued on a full-time basis, at the monthly rate equal to 40 percent of the rate that applies for the month under section 3015(a)(1) of title 38. 
(2)(A)Subject to subparagraph (B), for such a program of education pursued on a less than a full-time basis, at an appropriately reduced rate, as determined under regulations which the Secretaries concerned shall prescribe. 
(B)No payment may be made to a person for less than half-time pursuit of such a program of education if tuition assistance is otherwise available to the person for such pursuit from the military department concerned.. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to educational assistance allowances under section 16131(b) of such title paid for months occuring or or after the date of the enactment of this Act. 
(c)Conforming increase to educational assistance rates under chapter 1607Paragraph (4) of section 16162(c) of title 10, United States Code, is amended— 
(1)by striking 40 percent in subparagraph (A) and inserting 50 percent; and 
(2)by striking 60 percent in subparagraph (B) and inserting 65 percent. 
IIISurvivors' and dependents' educational assistance 
301.Application of annual adjustment to rates of educational assistance based on average costs of higher learning 
(a)In generalSubsection (a) of section 3564 of title 38, United States Code, is amended to read as follows: 
 
(a)With respect to any fiscal year, the Secretary shall provide for the same percentage increase in the rates payable under sections 3532, 3534(b), and 3542(a) of this title as the Secretary applies under subsection (h)(1) of section 3015 of this title to the rates applicable under subsections (a)(1) and (b)(1) of such section.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to payments for months beginning after September 30, 2006. 
 
